Fourth Court of Appeals
                                San Antonio, Texas
                                       May 10, 2022

                                    No. 04-22-00212-CV

            LISHMAN LAW, PLLC, Sarah Anne Lishman, and Caroline Hulett,
                                 Appellants

                                             v.

                           Jamie GRAHAM & Associates, PLLC,
                                      Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2022-CI-05166
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER

       Appellant’s brief was originally due May 16, 2022. On May 9, 2022, appellant filed a
motion requesting a twenty-day extension of that deadline. After consideration, we GRANT the
motion and ORDER appellant to file her brief by JUNE 6, 2022.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court